Title: To Thomas Jefferson from Waller Holladay, 6 October 1806
From: Holladay, Waller
To: Jefferson, Thomas


                        
                            Sir
                            
                            Fredericksburg 6th. October 1806.
                        
                        In the trial of a Cause, now pending in the District-Court holden in this town, a letter from you, during
                            your residence in France to the Governor and Council of Virginia, has been introduced.
                        From that letter it appears that the Sum of £300 had been intrusted to Lewis Littlepage in the year 1785 to
                            be by him conveyed to you in France, for the purpose of defraying the expences incurred in procuring the Statue of Genl.
                            Washington; and that on his arrival in New-York on his return to Europe, in consequence of being arrested for a debt due
                            to Mr. Jay, he was under the necessity of appropriating the money to his own use.
                        You will very much oblige me, by giving me as early as possible, all the information, which you possess on
                            this Subject. I am the more solicitous to hear from you, not only on account of its importance at a future trial, but from
                            the expectation that your knowledge of the facts may remove unfavourable impressions made on the minds of some from a
                            partial view of the Subject.
                        I have therefore to beg the favor of you, Sir, to inform me particularly, whether any measures were ever
                            taken by Lewis Littlepage for the payment of this claim of the commonwealth against him.
                        That the information contained in your letter is perfectly correct, I have not the smallest doubt; nor is it
                            my intention by the most distant innuendo to censure the communication. All that I wish is to possess a full and complete
                            Knowledge of the transactions, so far as it came within your recollection, that my Conduct may be regulated by it.
                        I trust you will pardon my solicitude on this occasion, when you are informed, that I am not only the
                            Executor, but the maternal brother of Lewis Littlepage. 
                  I am Sir Your Mo. Obdt. Servt.
                        
                            Waller Holladay
                            
                        
                    